                          United States District Court
                        Western District of North Carolina
                               Statesville Division

          Elizabeth Broyhill,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               5:18-cv-00020-GCM
                                      )
                  vs.                 )
                                      )
       Navient Solutions L.L.C.       )
        Navient Corporation,          )
                                      )
             Defendant,               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 1, 2019 Order.

                                               April 1, 2019
